Citation Nr: 0114178	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-12 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to nonservice-connected pension by reason of 
permanent and total disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claim for nonservice-connected pension benefits.


REMAND

The appellant contends that he is permanently precluded from 
performing substantial employment due to multiple physical 
disabilities, to include residuals of gunshot wound to the 
left foot, degenerative disc disease of the lumbar spine and 
hypertension.  He was last employed in April 1996 after 
incurring an accidental gunshot wound injury to the left 
foot.  His prior work experience consisted of being an 
owner/assistant of a dry cleaning establishment and a jail 
facility guard.  He has a 12th grade education.  

In February 1997, a private examiner provided opinion that 
the appellant's left foot injury had reached the point of 
maximum medical improvement.  Essentially, the appellant's 
left foot disability was described as being symptom free 
while sitting and reclining with some foot pain upon standing 
or ambulating for prolonged periods of time.  He was given an 
assessment of a "14% disability of the [left] foot which 
equals 4% total body disability."  

In a decision dated in July 1997, the Social Security 
Administration (SSA) deemed the appellant unable to perform 
any substantial gainful activity due to a primary diagnosis 
of residuals of gunshot wound to the left foot and a 
secondary diagnosis of degenerative disc disease of the 
lumbar spine since April 1996.  The record(s) underlying 
SSA's finding of severe back pain due to narrowing of L5-S1 
are not associated with the claim file.  This decision relied 
upon opinion from a vocational expert which stated that the 
appellant lacked any acquired skills which would be 
transferable to his level of limited functional capacity.  

A May 1999 VA general medical examination report revealed the 
appellant's report of the onset of low-back pain one to two 
years following his left foot injury.  His physical 
examination was significant for positive straight leg 
raising, limitation of lumbar spine motion, tenderness of the 
forefoot and decreased strength in the left leg.  He had an 
abnormal gait.  His left calf muscle was 1/2" smaller in 
diameter than his right calf muscle.  His blood pressure was 
190/106 (systolic/diastolic).  An x-ray examination revealed 
mild spondylosis of the thoracic and lumbar spine, anterior 
wedging of the 11th and 12th vertebrae, and slight narrowing 
of the L3-4 and L5-S1 disc spaces.  His left foot revealed 
"minor" abnormality due to old injury of the 1st metatarsal 
with mild arthritic changes of the tarsal area and 1st 
metatarsal phalangeal joint.  He was given diagnoses of 
chronic low back strain due to abnormal gait, chronic left 
foot pain secondary to gunshot wound times two, neuroma of 
the left foot, decreased strength of the left leg and 
hypertension.  

The Board is of the opinion that the RO should undertake 
additional development prior to any further adjudication of 
this claim.  In this respect, the RO should obtain the 
clinical records relied upon by SSA in determining that the 
appellant manifested severe pain due to degenerative disc 
disease.  Thereafter, the RO should obtain the appellant's 
current treatment records and schedule him for VA social and 
industrial survey in order to assess his employability.  Upon 
readjudication, the RO should assign ratings for all shown 
disabilities, to include the appellant's thoracic spine 
abnormalities, with consideration of any possible functional 
loss of use of the joints due to weakness, excess 
fatigability, incoordination, pain or pain on movement.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to the claim on appeal.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The RO should consider whether any additional 
development is warranted under the VCAA.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence pertinent to his claim, to 
include lay, medical or other evidence 
regarding the current level of severity 
of his disabilities and the extent that 
such disability or disabilities effect 
his employability.  In particular, the 
veteran should adequately identify 
sources of treatment since 1997 that has 
not already been made part of the record, 
VA and non-VA, and the RO should assist 
him in obtaining such evidence.  The 
appellant must provide any necessary 
authorization.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

2.  The RO should clarify with the SSA or 
through other means the source of its 
February 1997 finding that the veteran 
manifested severe pain due to 
degenerative disc disease (i.e., whether 
by SSA, VA or private examination).  

3.  The RO should schedule the appellant 
for VA social and industrial survey to 
assess his employability.  The social 
worker should elicit pertinent facts 
regarding the appellant's employment 
history, his state of health and his day-
to-day functioning.  The social worker 
should identify the principal disorder(s) 
which affect the appellant's ability to 
work, and provide opinion as to whether 
such disorder(s) prevents him from 
performing substantially gainful 
employment consistent with his education 
and work experience.  The claims file 
should be made available to the social 
worker.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate the claim.  In so doing, the 
RO should assign ratings for all shown 
disabilities, to include the appellant's 
thoracic spine abnormalities, with 
consideration of any possible functional 
loss of use of the joints due to 
weakness, excess fatigability, 
incoordination, pain or pain on movement.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



